Case 1:20-cv-00207-SKC-GPG Document 20 Filed 04/27/20 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00207-SKC

  TIFFANY GRAYS,

          Plaintiff,
  v.

  KEYBANK NATIONAL ASSOCIATION,
  UNKNOWN KEYBANK CO-CONSPIRATORS,
  SUNNY ASFAW,
  MELISSA “MEL” HOOKS,
  MYESHA HENDERSON, and
  JUDITH DONALDSON,

          Defendants.


                                       CERTIFICATE OF SERVICE


  I certify that I have mailed a copy of this Certificate of Service to the named individuals below, and the
  following forms to the United States Marshals Service for service of process on Keybank National
  Association, Unknown Keybank Co-Conspirators, Sunny Asfaw, Melissa “Mel” Hooks, Myesha
  Henderson, and Judith Donaldson:

  ORDER FILED 04/24/2020, AMENDED COMPLAINT FILED ON 02/25/2020, SUMMONS, and
  CONSENT/NON-CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES
  MAGISTRATE JUDGE IN DIRECT ASSIGNMENT CASES on April 27, 2020.

  Tiffany Grays
  P.O. Box 472322
  Aurora, CO 80047

  US Marshal Service
  Service Clerk
  Service forms for: Keybank National Association, Unknown Keybank Co-Conspirators, Sunny Asfaw,
  Melissa “Mel” Hooks, Myesha Henderson, and Judith Donaldson


                                                                    s/C. Madrid
                                                                   Deputy Clerk
